DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 4/25/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-178085, wherein Kinoshita et al (US 2020/0098496 A1), hereinafter “Kinoshita”, is used and cited herein as an English language equivalent. 
Regarding claim 1, Kinoshita discloses a rare earth magnet comprising: a main phase containing Sm, Fe, and N, wherein the main phase has a Th2Ni17-type crystal structure (i.e., a main phase having a Th2Ni17 crystal structure) and the average Fe content in the sub-phase is 33 % or less (Claim 1). Kinoshita discloses that the main phase contains a phase represented by the formula (Sm(1-i)-R1i)2(Fe(1-j)Coj)17Nh , wherein R1 is one or more elements selected from the group consisting of Y, Zr and rare earth elements other than Sm, i is from 0 to 0.50, j is from 0 to 0.52, and h is from 1.5 to 4.5 (Claim 6). In the above phase formula, Sm is a rare-earth element representing “R”, Fe and Co represents “M”, and N represents A in the claimed invention. The formula taught by Kinoshita with parameters i, j, and h, which overlaps with the instantly claimed composition formula and atomic percentages a, b, and c as disclosed in instant claim 1. For example, when i=0.23, j=0.26, and h=4.0, the main phase in Konoshita is represented by the composition formula, (Sm0.77Y0.23)2(Fe0.74Co0.26)N4. Examiner calculated the atomic percentage of a, b, and c for (Sm0.77Y0.23)2(Fe0.74Co0.26)N4 to be a=8.70%, b=73.91% , and c=17.39%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Kinoshita discloses that the content of the main phase relative to the whole rare earth magnet may be 80% or more ([0067]). Kinoshita discloses that the content of Sm-2(Fe(1-j)Coi)17Nh relative to the whole main phase is preferably 90% or more ([0069]). Kinoshita discloses that the average Fe content in the sub-phase is 33% or less, more preferably between 1% to 15% ([0074]-[0075]), meaning that the Fe content in the main phase would preferably be 85 atomic% or greater, which overlaps with the instantly claimed concentration of element M in the main phase to be 89.6% or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 2, Kinoshita discloses that the main phase contains a phase represented by the formula (Sm(1-i)-R1i)2(Fe(1-j)Coj)17Nh (Claim 6), which teaches Sm to represent element R in instant claim 2. 
Regarding claim 3, Kinoshita discloses that the main phase contains a phase represented by the formula (Sm(1-i)-R1i)2(Fe(1-j)Coj)17Nh , wherein R1 is one or more elements selected from the group consisting of Y, Zr and rare earth elements other than Sm, i is from 0 to 0.50, j is from 0 to 0.52, and h is from 1.5 to 4.5 (Claim 6). R1 can be a mixture of elements Zr and Y, therefore Kinoshita teaches the limitation disclosed in instant claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 4, Kinoshita discloses that other elements included in the magnet material can include Ga, Ti, Cr, Zn, Mn, V, Mo, W, Si, Re, Cu, Al, Ca, B, Ni, and C ([0086]).
Regarding claim 5, Kinoshita discloses that other elements included in the magnet material can include Ga, Ti, Cr, Zn, Mn, V, Mo, W, Si, Re, Cu, Al, Ca, B, Ni, and C ([0086]), which overlaps with the claimed atomic %, “20 atomic% or less of the element M is replaced with at least one element selected from the group consisting of Al, Si, Cr, Mn, Ni, Cu and Ga”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Kinoshita discloses a rare earth magnet (i.e., a permanent magnet) comprising: a main phase containing Sm, Fe, and N, wherein the main phase has a Th2Ni17-type crystal structure (i.e., a main phase having a Th2Ni17 crystal structure) and the average Fe content in the sub-phase is 33 % or less (Claim 1). 
Regarding claim 7, Kinoshita discloses that the rare earth magnet can be heat treated and molded to obtain a green compact that is sintered ([0126]-[0128]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-4254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734